           Case: 4:20-cv-01294-RLW Doc. #: 1-1 Filed: 09/21/20 Page: 1 of 2 PageID #: 10

~ ro0c    Form 161 (11116)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                     DISMISSAL AND NOTICE OF RIGHTS
     h     Je'bryant Hudson                                                                    From:         St. Louis District Office
           4244 Satiris Drive                                                                                1222 Spruce Street
           Florissant, MO 63033                                                                              Room 8.100
                                                                                                             Saint Louis, MO 63103



          D                      On behalf of person(s) aggrieved whose identity is
                                 CONFIDENTIAL (29 CFR §1601. 7(a))
      EEOC Charge No.                               EEOC Representative                                                             Telephone No.

                                                    Jeffrey S. Jones,
      56~-2020-01461                                Investigator                                                                     (314) 539-7935
      THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
          D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

          D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

          D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

          D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                      discrimination to file your charge
          [KJ         The EEOC issues the following detei;mination: Based upon its investigation, the EEOC is unable to conclude that the
                      information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                      the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
          D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

          D           Other (briefly state)



                                                              - NOTICE OF SUIT RIGHTS -
                                                        (See the additional information attached to this form.)

    Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
    Discrimination in Employment Act: This will be the only noti.ce of dismissal and of your right to sue that we will send you.
    You rnay file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
    lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    Jost. (The time limit for filing suit based on a claim under state law may be different.)

    Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for vvillful violations) of the
    alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
    before you file suit may not be collectible.

                                                                          On behalf of the Commission
                                                                                      Digitally signed by James M Gall


                                               Ja mes M. Ga11                                                                            SEP 0 8 ZGZO
                                                                                      DN:cn=JamesM.Gall.o=Equal Employment
                                                                                      Opportunity Commission, ou,
                                                                                      email=james.gall@eeoc.gov, c=US
                                                                                      Date: 2020.09.0B 09:19:42 -05'00'
    Enclosures(s)
                                                                      Lloyd J. Vasquez, Jr.,                                              (Date Mailed}
                                                                         District Director
    cc:
                Saskia Thompson
                Paralegal
                SQUARE INC.
                1455 Market St.
                San Francisco, CA 94103
         Case: 4:20-cv-01294-RLW Doc. #: 1-1 Filed: 09/21/20 Page: 2 of 2 PageID #: 11
·?   Enclosure with EEOC
     Form 161 (11116)
                                                  INFORMATION RELATED TO FILING SUIT
                                                UNDER THE LAWS ENFORCED BY THE EEOC

                                    (This information relates to filing suit in Federal or State court under Federal law.
                           If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                  provisions of State law may be shorter or more limited than those described below.)


                                            Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
     PRIVATE SUIT RIGHTS
                                            the Genetic Information Nondiscrimination Act (GINA), or the Age
                                            Discrimination in Employment Act (ADEA):

     In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
     90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
     day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
     consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
     him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
     manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
     indicated where the Notice is signed) or the date of the postmark, if later.
     Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
     State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
     after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
     statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
     your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
     charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
     any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
     alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
     some cases can be brought where relevant employment records are kept, where the employment would have
     been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
     the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
     or make legal strategy decisions for you.                                                                           ·

     PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

     EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
     pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
     example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
     before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
     suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
     Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
     claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

     ATTORNEY REPRESENTATION                    --   Title VII, the ADA or GINA:

     If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
     in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
     made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
     efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
     because such requests do not relieve you of the requirement to bring suit within 90 days.

     ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

     You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
     questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
     inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
     your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
     are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
     file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
     made within the next 90 days.)

                       IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
